Fourth Court of Appeals
                                       San Antonio, Texas
                                             March 19, 2018

                                          No. 04-16-00283-CV

                                        Lee Nick MCFADIN III,
                                               Appellant

                                                    v.

 BROADWAY COFFEEHOUSE, LLC and Marcus Rogers, as Trustee for the Saks Children
                 Trusts a/k/a ATFL&L, A Texas Trust,
                               Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-17001
                            Honorable Antonia Arteaga, Judge Presiding


                                             ORDER
Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice


       On July 6, 2016, we dismissed this appeal for want of jurisdiction. Thereafter, we denied
appellant’s motion for en banc reconsideration. Appellant filed a petition for review with the
Texas Supreme Court. After review, the supreme court reversed our judgment of dismissal and
remanded the matter back to this court for further proceedings. The supreme court’s mandate
issued March 15, 2018.

          Based on the supreme court’s judgment and mandate, we ORDER this appeal reinstated.
At the time we dismissed the appeal for want of jurisdiction, both the clerk’s and reporter’s
records had been filed. Accordingly, we ORDER appellant to file his appellant’s brief in this
court on or before April 18, 2018. Appellee’s brief will be due thirty days after appellant’s brief
is filed.

           We order the clerk of this court to serve a copy of this order on all counsel.
     It is so ORDERED on March 19, 2018.

                                           PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court